Citation Nr: 9908414	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-44 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

REMAND

The appellant had active service from January 1969 to March 
1970.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The RO denied service connection for the cause of the 
veteran's death in October 1991.  The appellant was informed 
of that decision, and failed to filed a timely notice of 
disagreement, accordingly, that rating became final.  That 
action represents the last final denial on any basis. 

The claim was remanded by the Board in April 1998 for further 
development, in particular for additional evidence, and a 
medical opinion.  The requested development has not been 
completely complied with by the RO, and this claim must again 
be remanded.

In the prior remand, the Board requested that VA medical 
records be obtained, and that attempts be made to obtain some 
private records.  It is noted (apparently) on the remand that 
VA medical records from 1991 hospitalizations were received 
in May 1998.  They were not, however, forwarded to the Board 
for appellate review nor do they appear to have been 
considered in the adjudication of the claim.

In response to the request for private records, the appellant 
sent several signed, but not otherwise completed forms for 
the release of information.  While the address of the Natchez 
Mental Health Center may not be discerned from the claims 
file, thus making it impossible to obtain records, the RO can 
discern at least a recent address for Dr. Iles from the 
claims file.  One of the forms could have been mailed to Dr. 
Iles at Suite 130, 150 Jefferson Davis Blvd., Natchez, 
Mississippi, in an attempt to obtain all clinical records.  

The case was also to be forwarded to a Board of 2 
psychiatrists for review.  It appears that was done.  The 
appellant's representative has indicated that it is not 
possible to identify the specialty of the examiners from the 
record.  In view of the other development being accomplished, 
it will be requested that the Ro certify, through the Medical 
Center, the expertise of the physicians who reviewed the 
record.

Finally, it has been requested that an Independent Medical 
Expert (IME) opinion be obtained.  Consideration of this 
request will be deferred pending the development requested 
below.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, contact Dr. Iles to:  
(a) Ascertain whether he ever treated the 
veteran; (b) if so, copies of all 
clinical records should be requested; (c) 
if not, the doctor should be requested to 
provide an explanation as to how he 
reached the reported opinion that the 
veteran had PTSD, and that it was 
implicated in his death. To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should allow the 
representative to attempt to obtain 
copies of all medical records of 
treatment from the Natchez Mental Health 
Center, and the private physician from 
whom, the veteran subsequently received 
treatment.  As noted, the RO has tried to 
obtain information as to these records 
and the appellant did not provide the 
address.  The RO should also attempt to 
obtain all medical records from the 
period of VA hospitalization in early 
1991 and keep those records with the 
claims file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The RO should ascertain, with the 
assistance of the Medical Center, the 
expertise of the two physicians's 
offering the recent medical opinion.  If 
they were not psychiatrists, the 
development requested should be again 
pursued.  If there are sufficient records 
obtained pursuant to 1 and 2 above, the 
matter should again be referred to two 
psychiatrists for an opinion.  

4.  The RO should readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA psychiatric 
review of the file.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until she is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
